Citation Nr: 1640137	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  11-05 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1.  Entitlement to service connection for left arm and elbow strain status post biceps tendon repair (left arm disability), to include as secondary to the service-connected residuals, fracture left wrist colles (left wrist disability).

2.  Entitlement to service connection for depression with substance abuse, to include as secondary to the service-connected residuals, fracture of the left wrist colles. 

3.  Entitlement to a temporary total disability evaluation based on hospital treatment in excess of 21 days for a service-connected condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to August 1985.

This case is before the Board of Veterans' Appeals (Board) on appeal from May 2009, July 2009, and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In March 2014, the Board remanded the case to the RO for further development and adjudicative action, namely to provide the Veteran with a videoconference hearing.  In an August 2014 correspondence, the Veteran expressed his desire to withdraw his videoconference hearing request.  Accordingly, the Board considers the request for a videoconference hearing withdrawn.  See 38. C.F.R. § 20.704(e) (2015).  

The issues of entitlement to service connection for depression with substance abuse, to include as secondary to the service-connected residuals, fracture of the left wrist colles and temporary total disability evaluation based on hospital treatment in excess of 21 days for a service-connected condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence that the Veteran's left arm disability is proximately due to his service-connected left wrist disability. 



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a left arm disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting service connection for a left arm disability; thus, any defect in the duties to notify and assist with respect to this claim is harmless error.  

II.  Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In general, to establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Secondary service connection may be granted if a disability is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2015).




Background

The Veteran essentially contends that his left arm disability is due to his service-connected left wrist disability.  The Veteran reported in March 2009 correspondence that he was lifting a sheet of plywood and his left wrist gave out, causing pain, which caused him to over extend his arm.  This over extension then resulted in his bicep tear and subsequent left arm disability.  The Veteran reported essentially the same thing in an April 2009 statement.  The Veteran submitted a March 2010 statement describing shooting pain in his left wrist that caused him to yell out in pain and adjust his wrist.  The Veteran stated that this caused his left bicep to rupture.  The Veteran added a statement to his February 2011 substantive appeal (VA Form-9) asserting that the pain in his service-connected left wrist caused him to adjust his arm in such a way as to cause his bicep to rupture.  

The treatment records indicate that the Veteran's bicep tear occurred on October 30, 2008.  A treatment note from October 31, 2008 indicates that the day before the Veteran was helping to lift something heavy when he twisted his left arm and elbow and felt something rip in the antecubital area.  The Veteran complained of severe pain but refused further treatment because he had custody of his children for the weekend and could not leave them.  The Veteran returned in early November 2008 after the weekend and was diagnosed with a bicep tendon tear.  Soon thereafter the Veteran underwent a procedure to repair his left bicep tendon.  Later in November 2008 the Veteran returned for a follow up appointment and left wrist pain was noted, but ascribed to a baseline condition from a prior injury.  A treatment note from December 2008 indicates that the Veteran was recovering from the repair of his bicep tendon repair and his orthopedist recommended that the Veteran not work or lift until June 2009.  

A treatment note from January 2009 reflects complaints of ongoing pain not relieved by Percocet.  An examination from the same day noted the Veteran's range of motion was within functional limits and the tendon was palpable in the antecubital fossa, but there was much greater pain than would be expected.  A treatment note from the following day indicates the treatment plan was to aggressively treat the Veteran's hypersensitivity and focus on pain management.  Later in January 2009, the Veteran returned to treatment and extreme pain throughout the arm was noted, along with pain and numbness in the forearm on the posterior aspect intermittently.  The Veteran complained of chronic wrist pain in February 2009 and reported decreased strength and range of motion.  In March 2009, the Veteran's chief complaint was pain in his left wrist.  The Veteran reported using a wrist splint that alleviated the pain in his wrist greatly.  In May 2009, the Veteran returned without complaint regarding the bicep repair and reported that his left wrist was essentially asymptomatic with the wrist splint.  

In September 2009, a VA examiner performed an examination of the Veteran's left arm and wrist.  The VA examiner recorded the Veteran's reports of the history of his bicep tendon tear, but failed to note the Veteran's assertion that pain or weakness in his left wrist led to the bicep tendon tear.  The VA examiner reviewed imaging of the Veteran's left wrist from November 2008 and imaging of his left arm was obtained.  The VA examiner diagnosed the Veteran with left arm and elbow pain, secondary to the strain status post bicep tendon repair and left wrist osteoarthritis.   The VA examiner opined that, based on the Veteran's history, physical examination, and imaging studies, the Veteran's current left arm and elbow conditions are not as least as likely as not a direct result or proximal result of his service-connected left wrist osteoarthritis.  

At a nine month checkup post left bicep tendon repair in November 2009, the Veteran reported sharp tearing pain in his forearm that radiated into his shoulder.  The impression given at this encounter was left wrist traumatic arthritis.  

Another VA examiner examined the Veteran's left wrist and left arm in March 2010 but did not provide an opinion as to a nexus between the Veteran's left wrist and left arm disabilities.  

Analysis

Based on the most probative evidence of record, the Board finds that the evidence is in equipoise as to the Veteran's claim and service connection is warranted for a left arm disability as due to the service-connected left wrist disability. 

As noted above, the Veteran is competent to report observable events or symptoms.  The Veteran is competent to report symptoms of his service-connected left wrist disability, such as pain or weakness in his left wrist.  Given the circumstances of the Veteran's injury, insofar as he has described a sensation of giving out in his wrist immediately beforehand, the Board finds that the question of etiology is a factual one not necessarily requiring medical evidence.  In essence, the Veteran is competent to report the circumstances and symptoms of how a severe and abrupt injury such as his left bicep tendon tear began, as symptoms such as immediate pain, a popping sound, and immediate weakness are recognizable through the senses.  Thus, the Veteran is competent to report how symptoms of his service-connected disability caused his non-service connected disability, and establish a nexus between the two injuries.  The Board sees no reason to doubt the credibility of the Veteran's assertions as to the circumstances of his injury.  Further, the treatment notes subsequent to the Veteran's October 2008 bicep tear indicate continuing wrist pain and support Veteran's claimed etiology.  Thus, the Veteran's competent and credible statements establish that his left bicep tear was due to his service-connected left wrist disability.  

The only evidence weighing against the claim is the September 2009 VA examiner's opinion as noted above.   However, the VA examiner did not note or address the Veteran's competent assertions that pain in his left wrist directly caused his left bicep tendon tear and provided little supporting rationale for his ultimate conclusion that the two were not related.  The VA examiner merely referenced evidence that does not obviously support or disprove the Veteran's claimed etiology.  

The Board notes that the treatment notes from the day after the Veteran's left bicep tear and the following week are silent as to the involvement of his left wrist disability in his tendon tear.  However, his initial treatment was relatively brief due to his desire to spend time with his children that weekend.  When he returned, the treatment notes reflect a focus on quickly scheduling the Veteran for surgery to repair his left bicep tendon and not on the etiology of that tear.  Moreover, November 2008 treatment notes and subsequent treatment notes reflect complaints of pain in the Veteran's left wrist, which is consistent with the Veteran's claimed etiology.

After a review of the record as a whole, and in light of the foregoing, the Board finds that the Veteran has provided competent and credible statements describing the circumstances and etiology of his left bicep tear; there is evidence of pain in his service-connected left wrist around the time of his left bicep tear; and this evidence is weighed equally against the evidence suggesting some other etiology for his left bicep tear.  Thus, the Board finds that the medical and lay evidence for and against the claim is at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left arm and elbow strain status post biceps tendon repair, to include as secondary to the service-connected residuals, fracture left wrist colles, is granted.


REMAND

The Veteran seeks service connection for depression with substance abuse as secondary to the service connected left wrist disability.  He also seeks entitlement a temporary total disability evaluation based on hospital treatment in excess of 21 days for a service-connected disability pursuant to 38 C.F.R. § 4.29 (West 2002).  

The Veteran asserts that his service-connected left wrist disability caused him to suffer a tear in his left bicep, which is now service-connected, that the service-connected left wrist and left arm disabilities have caused him pain and prevented him from working, and that this led to his depression.  He also asserts that he is entitled to a temporary total evaluation based on hospitalization for his depression.  

Regarding the claim for service-connected depression, the Veteran has not yet been afforded a VA examination to assess the likely etiology of the Veteran's depression.  The Board finds that a medical opinion is necessary to address the Veteran's theory of entitlement.

With respect to the Veteran's assertion that he is entitled to a temporary total disability evaluation based on hospital treatment in excess of 21 days, the Board concludes that the claim is inextricably intertwined with the claim the Board is remanding, namely the Veteran's claim for secondary service connection for depression with substance abuse.  As such, it would be inappropriate at this juncture to enter a final determination on the temporary total disability evaluation claim and that claim must be deferred pending the outcome of his other claims.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above development, schedule the Veteran for a psychiatric examination by an examiner with the appropriate expertise to determine the nature and etiology of any current psychiatric disability.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review of the Veteran's claims regarding the etiology of his depression, including but not limited to his July 2010 statement and his February 2011 VA Form-9.  All necessary studies or tests, including appropriate psychological testing and evaluation, should be accomplished.  The examiner must provide an opinion specifically addressing the following:

(a) Identify any currently diagnosed psychiatric disability;

(b) Opine as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disability was caused or aggravated by the Veteran's service-connected residuals, fracture left wrist colles or service-connected left arm and elbow strain status post biceps tendon repair.

In rendering an opinion, the examiner should note and discuss the Veteran's assertions, for instance from his service-connected left wrist and left arm disabilities prevented him from working and led to his depression and substance abuse. 

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.  The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


